               IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION




 ANJONEET L.J.,
          Plaintiff,                                       ORDER ADOPTING REPORT
                                                            AND RECOMMENDATION


                  vs.


 ANDREW M. SAUL,                                                Case No. 2:18-CV-361
          Defendant.                                               Judge Dee Benson




         Before the court is the Report and Recommendation issued by United States Magistrate

Judge Cecilia M. Romero, recommending that this case be remanded to the Commissioner for

additional findings at Step 3, with regard specifically to the “paragraph C” criteria. (Dkt. No. 34

at 5.)

         The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. Neither party has filed such an

objection.



                                                   1
       Having reviewed all relevant materials, including the reasoning set forth in the

Magistrate Judge’s Report and Recommendation, the court ADOPTS the Report and

Recommendation. Accordingly, this case is remanded to the Commissioner for additional

findings regarding the “paragraph C criteria” consistent with the Report and Recommendation.

       DATED this 24rd day of September, 2019.


                                             _________________________________
                                             Dee Benson
                                             United States District Judge




                                                2
